The opinion of the court was delivered by
Van Syckel, J.
The writ in this case brings up the -assessment for the Main avenue surface-water drain, from the northwesterly line of Jefferson street to Park place.
The improvement was ordered and the assessment made under and in pursuance of the provisions of the city charter.
Under the recent decision of the Court of Errors and Appeals in Central Land and Improvement Co. v. The Mayor, &c., of Bayonne, ante, p. 297, the act of March 8th, 1882 (Rev. Sup., p. 577), is a general act and supersedes the provisions of city charters on the same subject.
*422Wliere a trunk sewer for both surface drainage and sewage-is constructed, into which laterals may discharge, the act of 1887 (Pamph. L., p. 231), gives the only mode of making the assessment, and it also supersedes the charter provisions of cities, as well as the supplement of June 1st, 1886, found in Rev. Sup., p. 580, pl. 371.
The above-stated act of March 8th, 1882, provides the only legal mode in which cities can construct sewers or drains, and, in connection with the act of 1887 {Pamph. L., p. 231),. gives the only method of assessment for the work.
The drain in the city of Passaic, which is a brick drain for surface water only, should have been constructed and assessed under the said act of March 8th, 1882, and not in accordance with the provisions of the city charter, but inasmuch as it-has been constructed under the city charter without objection,, it is now too late to make that objection. The ordinance ordering its construction cannot now be attacked, but Reassessment will be set aside, that it may be made under the act of 1882. .If the relators had not interposed promptly to set aside the assessment, public policy would constrain the court to deny the right of the relators to assail the assessment-..